Citation Nr: 1445489	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  07-12 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and asthma. 

2.  Entitlement to an increased disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to November 5, 2012, and a disability rating in excess of 70 percent for PTSD since November 5, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to July 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which declined to reopen a claim for service connection for PTSD and denied service connection for asthma.  In October 2011, the RO subsequently granted service connection for PTSD and assigned a 30 percent disability rating.  In May 2013, the RO increased the PTSD rating to 70 percent, effective November 5, 2012.  The Veteran is presumed to be seeking the highest disability rating available.  A.B. v. Brown, 6 Vet. App. 35 (1993).    

In January 2010, the Board remanded the case for further development.  The Board finds that the RO substantially complied with the Board's remand directives pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  However, in light of the additional evidence that has been received, further development is necessary. 

In June 2014, the Veteran and his wife appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Subsequent to the Board's remand, the Veteran reported in January 2010 that he was receiving disability benefits from the Social Security Administration (SSA).  As the Veteran's SSA disability records may be relevant to his claims and have not yet been associated with his claims file, such must be accomplished on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  As the most recent VA PTSD examination was conducted in January 2011, more than three years ago, and as the Veteran and his wife testified that his condition has been progressively worsening, the RO/AMC should schedule the Veteran for an updated VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).  

The Veteran underwent a VA respiratory disorders examination in December 2010.  The examiner based his negative nexus opinion, in part, on the lack of documentation of exposure to toxic chemicals in the Veteran's service records.  However, the Veteran is competent to identify the chemicals he used during the course of his duties as an aircraft electrician and aircraft instrument repairman, which included the organic solvents acetaldehyde, acetone, benzene, and carbon tetrachloride.  The Board also finds the Veteran credible in his report of exposure to these chemicals during service.  The Department of the Navy, Naval Sea Systems Command, submitted task inventories pertaining to the Veteran's military occupational specialty, which confirmed that someone in the Veteran's position would have been tasked with cleaning equipment parts, refilling solutions, lubricating parts, etc.  

In a March 2013 letter, a private physician concluded that the organic solvents the Veteran reported using in service had a very high potential to cause respiratory irritation, which could lead to respiratory complications that included COPD.  The physician noted that these changes might not be evidenced until many years after the initial exposure.  The physician opined that it was highly probable the Veteran's current condition of COPD could be related to chemical exposure during the more than six years of working with organic solvents in relatively close spaces during service.  However, because the physician did not discuss the Veteran's smoking history, this medical opinion is, by itself, inadequate to adjudicate the appeal.        

The VA examiner's December 2010 opinion is also inadequate, as it did not accept the Veteran's competent report of exposure to the aforementioned organic solvents.  Moreover, the examiner inaccurately noted that the Veteran had a 10 to 20 pack year history of smoking.  According to an October 2006 VA treatment note, the Veteran reported that he had smoked cigarettes for 11 years, from ages 17 to 28.  The Veteran also stated that although a VA new patient evaluation (from 2001) noted a 20 to 30 pack year history, this information was incorrect because the Veteran only smoked three-fourths of a pack per day, at most, for 11 years.  The VA attending physician noted that smoking was a primary cause of COPD and that smokers who had COPD usually had a smoking history of 20 years or more.  The physician noted that, considering the Veteran's history, COPD could be secondary to smoking, but the possibility of exposure to gases contributing to COPD could not be ruled out.  Because the December 2010 VA examiner based her opinion on an inaccurate smoking history and did not address relevant evidence, including the VA physician's statement and the subsequent private medical opinion, a clarifying VA examination and medical opinion is needed.   

On remand, the Veteran's VA treatment records should also be updated to include any outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them, physically or electronically, with the Veteran's claims file. 

2.  Request copies of any SSA disability benefit determinations, as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such, and the Veteran should be notified of such.

3.  After the above development is completed, schedule the Veteran for a VA respiratory disorders examination with an appropriate medical professional.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination. 

For each respiratory disorder diagnosed on examination, as well as each respiratory disorder previously diagnosed during the course of the appeal, to include COPD and asthma, the examiner must provide an opinion as to the following:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the respiratory disorder is related to service?

In forming the requested opinion, the examiner must consider the following:

* The Veteran's competent and credible report of in-service exposure to the organic solvents acetaldehyde, acetone, benzene, and carbon tetrachloride.

* The Veteran's credible reported history of smoking three-quarters of a pack per day, at most, for 11 years, from ages 17 to 28. 

* The private physician's determination that the chemicals identified by the Veteran had a high potential to cause respiratory problems, and that it was highly probable that the Veteran's current COPD could be related to his chemical exposure during more than six years of working with organic solvents in relatively confined spaces during service. 

If the examiner concludes that any current respiratory disorder is not related to service, he/she must explain the basis of his/her disagreement with the March 2013 private physician's opinion relating the Veteran's respiratory disorder to exposure to chemicals in service. 

A complete explanation must be provided to support all opinions expressed.  

If the examiner cannot provide the requested opinions without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).   

4.  Schedule the Veteran for an examination to determine the current nature and severity of his PTSD.  The claims file should be made available to, and be reviewed by, the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's claims file.

5.  Then, readjudicate the appeal.  If any benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



